Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 1 of 36




                     EXHIBIT 8
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 2 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 3 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 4 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 5 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 6 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 7 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 8 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 9 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 10 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 11 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 12 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 13 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 14 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 15 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 16 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 17 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 18 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 19 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 20 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 21 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 22 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 23 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 24 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 25 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 26 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 27 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 28 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 29 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 30 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 31 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 32 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 33 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 34 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 35 of 36
Case 1:19-cv-02594-RM-SKC Document 53-8 Filed 11/18/19 USDC Colorado Page 36 of 36
